DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The omitted steps are: the method step in which the ion implantation occurs. 

With regards to independent claim 14, lines 5-9 of this claim recite the limitation of selecting an ion implantation to form a layer of enrich with at least one gas in a buried portion of the superficial layer of the support substrate, but does not explicitly teach that the ion implantation step occurs. While the last three lines of this claim states that the 

With regards to independent claim 28, lines 5-9 of claim 28 recite the method step of selecting an ion implantation, while line 12 of this claim recites the limitation of “after the implantation”. However, the claim does not recite the method step of performing the actual ion implantation step. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 15, 17, 19, 20, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Ishikawa et al, US Patent Application Publication 2018/0033681 in view of Faure et al, US Patent Application Publication 2006/0091400.

Regarding claim 14, Ishikawa teaches a method for producing a semi-conductor-on-insulator type multilayer stack, the method comprising providing a support substrate 1, the support substrate comprising a superficial layer, then selecting an ion implantation from among noble and hydrogen gas ions in a buried portion of the superficial layer of the support substrate at a depth P1 of the surface of the superficial layer, so as to form a layer 7 enriched with at least one gas, formed from said ions, in said buried portion, said layer enriched with at least one gas being configured to forma porous semi-conductive material layer, thermally oxidating at least one superficial portion of the superficial layer, to form an oxide layer 3 extending from the surface of the superficial layer of the support substrate, the oxidation and the implantation of ions being configured such that the oxide layer and the layer enriched with at least one gas are juxtaposed (as shown in figure 4(e)), providing a donor substrate 11, the donor substrate comprises a superficial donor layer 12, having a surface (Figure 4(c)), then assembling the support substrate and of the donor substrate (figure 4(f)), wherein the ion implantation in the buried portion of the superficial layer of the support substrate precedes the thermal oxidation of the superficial portion of the superficial layer of the support substrate (figure 4(e) and [0086]).

Ishikawa fails to teach the support substrate has a superficial layer based on a monocrystalline semi-conductive material.

Faure teaches the support substrate 10 has a superficial layer 11 based on a monocrystalline semi-conductive material (figure 1 and [0031-00302]) by teaching that the support substrate may be made of monocrystalline silicon material.



Regarding claim 15, Ishikawa teaches the method is exempt from a polishing of the surface of at least one from among the superficial layer of the support substrate and the superficial donor layer of the donor substrate, prior to the assembly of the support substrate and of the donor substrate (since Ishikawa does not state that the superficial donor is polished, Ishikawa meets the limitation of this claim).

Regarding claim 17, Ishikawa teaches comprising a thermal annealing of the support substrate following the ion implantation in the buried portion of the superficial layer of the support substrate [0086],

Regarding claims 19 and 20, Ishikawa fails to teach the ion implantation in the buried portion of the superficial layer of the support substrate is carried out at an implantation energy comprised between 0.5 keV and 1 MeV or 1 and 200keV.

Faure teaches the ion implantation in the buried portion of the superficial layer of the support substrate is carried out at an implantation energy comprised between 0.5 keV and 1 MeV or 1 and 200keV [0043] as a typical implantation energy for doping a substrate.


Regarding claims 26 and 27, Ishikawa teaches the thermal oxidation forming the oxide layer forms a juxtaposition interface with the layer enriched with at least one gas, wherein at least one portion of the layer enriched with at least one gas is oxidized [0086], wherein the juxtaposition interface has a thickness of between 3nm and 100nm [0086].

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).

Regarding claim 28, Ishikawa teaches method for producing a semi-conductor-on-insulator type multilayer stack, the method comprising: providing a support substrate 1, the support substrate comprising a superficial layer, then selecting an ion implantation from among noble and hydrogen gas ions in a buried portion of the superficial layer of the support substrate at a depth P1 of the surface of the superficial layer, so as to form a layer enriched with at least one gas, formed from said ions, in said buried portion, said layer enriched with at least one gas being intended to form a porous semi-conductive material layer 7, providing a donor substrate 11, the donor substrate comprising a superficial donor layer, comprising an oxide layer 12 and after the implantation, assembling the support substrate and the donor substrate, wherein the method is configured such that the oxide layer of the donor substrate and the layer enriched with at least one gas are juxtaposed (figure 4(g) and 5).

Ishikawa fails to teach the support substrate has a superficial layer based on a monocrystalline semi-conductive material.

Faure teaches the support substrate 10 has a superficial layer 11 based on a monocrystalline semi-conductive material (figure 1 and [0031-00302]) by teaching that the support substrate may be made of monocrystalline silicon material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Faure with that of Ishikawa because monocrystalline silicon is one of several generally known materials that are used in the art to make a support substrate.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Faure as applied to claim 14 above, and further in view of Kononchuk et al, US Patent 2017/0221839.

Regarding claim 16, Ishikawa and Faure fail to teach between the ion implantation in the buried portion of the superficial layer of the support substrate and the thermal oxidation of the superficial portion of the superficial layer of the support substrate, an epitaxial growth of a semi-conductive material layer on the surface of the superficial layer of the support substrate.

5 on the surface of the superficial layer of the support substrate 4 (figure 3(a)) between the ion implantation in the buried portion of the superficial layer of the support substrate (figures 2) and the thermal oxidation of the superficial portion of the superficial layer of the support substrate (figure 3(b)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kononchuk with that of Ishikawa and Faure because Kononchuk teaches an alternative means of forming the disclosed support structure in figure 4(e) of Ishikawa, that would also be conventionally done in the semiconductor art.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Faure as applied to claim 14 above, and further in view of Botula et al, US Patent Application Publication 2011/0131542.

Regarding claim 18, Ishikawa and Faure fail to teach thermal annealing comprises an exodiffusion annealing to discharge the at least one gas from said enriched layer.

However, Ishikawa does teach the formation of a trapping layer as layer 7. One such means of forming a trapping layer, is shown in Botula, which teaches thermal annealing comprises an exodiffusion annealing to discharge the at least one gas from 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Botula with that of Ishikawa and Faure because it would enable the practitioners of Ishikawa and Faure a conventionally-known means of forming a trapping layer in a semiconductor substrate.

Claims 21- 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Faure as applied to claim 14 above, and further in view of Usenko et al, US Patent Application Publication 2016/0276209 (herein referred to as (“Usenko209”) or Usenko, US Patent 6,352,909 (herein referred to as “Usenko’909”)

Regarding claims 21 and 22, Ishikawa and Faure fail to teach the method comprises several ion implantations, preferably successive, wherein the several ion implantations preferably successive.

	However, Ishikawa does teach the formation of a trapping layer as layer 7. One such means of forming a trapping layer is shown in figure 5 of Usenko’209, which teaches that the trapping layer may be formed by performing several ion implantations, preferably successive, wherein the several ion implantations preferably successive to form IMD1-4 layers. The result is a charge trap layer that is thermally stable and preserve 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Usenko’209 with that of Ishikawa and Faure because performing multiple implantations to form a charge trap layer results in a thermally stable charge trap layer and preserves the charge trapping effectiveness and significantly improve the performance of completed device.

In addition, Usenko’909 teaches forming a trap layer using successive ion implantations of boron and hydrogen (column 1, lines 46-54), which has an advantage of using less implantation dosage, thereby reducing manufacturing costs.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Usenko’909 with that of Ishikawa and Faure because using a two-species implantation process has an advantage of using less implantation dosage, thereby reducing manufacturing costs

Regarding claim 23, Usenko’909 teaches the chemical elements of the ions and/or the relative proportions between ions of different chemical elements vary between the different ion implantations (column 1, lines 49-50).




Regarding claim 25, Usenko’209 teaches at least one from among the several ion implantations is configured to implant a different dose with respect to the implanted doses of the other ion implantations [0042].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899